[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
State ex rel. Wright v. Niehaus, Slip Opinion No. 2014-Ohio-4551.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.


                         SLIP OPINION NO. 2014-OHIO-4551
   THE STATE EX REL. WRIGHT, APPELLANT, v. NIEHAUS, JUDGE, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
                  may be cited as State ex rel. Wright v. Niehaus,
                         Slip Opinion No. 2014-Ohio-4551.]
Procedendo—Relator seeks writ to compel trial judge to rule on motion for new
        trial—Record does not show that motion was ever filed—Writ denied.
   (No. 2014-0033—Submitted October 7, 2014—Decided October 16, 2014.)
     APPEAL from the Court of Appeals for Hamilton County, No. C-130743.
                               _____________________
        Per Curiam.
        {¶ 1} We affirm the Hamilton County Court of Appeals’ judgment
dismissing a petition for writ of procedendo to compel a trial judge to rule on
relator Christopher Wright’s motion for a new trial. There being no evidence that
Wright’s motion was ever filed in the trial court, the court of appeals was correct
in dismissing the petition.
                                          Facts
        {¶ 2} Wright was convicted of felonious assault in the trial court. Wright
appealed his conviction, and the court of appeals affirmed.
                             SUPREME COURT OF OHIO




        {¶ 3} Wright asserts that he filed a pro se motion for a new trial. The
visiting judge to whom the motion was directed filed a motion to dismiss,
asserting that no motion for a new trial was ever filed by Wright in his case.
Wright responded to the motion, and the court of appeals dismissed the complaint.
        {¶ 4} Wright appealed to this court.
                                      Analysis
        {¶ 5} To be entitled to a writ of procedendo, Wright must show a clear
legal right to require the court to proceed, a clear legal duty on the part of the
court to proceed, and the lack of an adequate remedy in the ordinary course of the
law. State ex rel. Sherrills v. Cuyahoga Cty. Court of Common Pleas, 72 Ohio
St.3d 461, 462, 650 N.E.2d 899 (1995). A writ of procedendo is proper when a
court has refused to enter judgment or has unnecessarily delayed proceeding to
judgment. State ex rel. Crandall, Pheils & Wisniewski v. DeCessna, 73 Ohio
St.3d 180, 184, 652 N.E.2d 742 (1995).
        {¶ 6} In this case, there is no evidence that any motion for a new trial
was ever filed. The docket for the case, attached to Judge Neihaus’s motion to
dismiss below, shows no such motion, and the copy of the motion attached to the
complaint is not time-stamped by the clerk of the trial court. The partial transcript
of a hearing in which the motion is mentioned shows only that the judge had
never seen such a motion and is confused about whether it had been filed.
        {¶ 7} As it does not appear that any motion for a new trial was ever
successfully filed by Wright, he is not entitled to a writ of procedendo compelling
the judge to rule on it.
        {¶ 8} We affirm.
                                                                Judgment affirmed.
        O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                            _____________________



                                         2
                              January Term, 2014




       Christopher Wright, pro se.
       Joseph T. Deters, Hamilton County Prosecuting Attorney, and Scott M.
Heenan, Assistant Prosecuting Attorney, for appellee.
                           _____________________




                                        3